Per Curiam.
The evidence was offered in mitigation of damages, and properly rejected. There is a settled rule of compensation in every case like the present, which the unconscionableness of the bargain ought not to be suffered to disturb. There even was nothing unconscionable in making a bargain which the party supposed the other could not fulfil except at a sacrifice. The relation of buyer and seller is not a confidential one; and each of the parties is supposed to judge of his ability to perform his part for himself. A contract to perform an impossible thing may be void; but it never is impossible to procure and deliver an article of commerce which may be had in the market in some quarter of the *111world. The evidence was offered, however, not to avoid the contract, but to reduce the damages for a breach of it; and the hardness of the bargain ought not to have that effect.
Judgment affirmed.